Title: To James Madison from Benjamin Waterhouse, 1 May 1813
From: Waterhouse, Benjamin
To: Madison, James


Sir,
Boston 1st. of May 1813
By the advice of some of my most revered friends, coinciding with my own inclination, I am induced to petition the President of the United-States for the place of Treasurer of the Mint, made vacant by the death of Dr. Benjamin Rush.
The attention which I have paid to Mineralogy, and to the Docimastic Art, may be considered as a desirable qualification for such an office; and the wish which I have to change my residence from Boston to Philadelphia, may be considered as offering a situation more convenient for serving my country, in any additional office, to which I may be called. With the highest degree of respect I am &c
Benjamin Waterhouse
